396 U.S. 275 (1970)
ATCHISON, TOPEKA & SANTA FE RAILWAY CO. ET AL.
v.
UNITED STATES ET AL.
No. 741.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
James E. Nisbet, Ed White, and Jeremiah C. Waterman for appellants.
Solicitor General Griswold, Assistant Attorney General McLaren, Fritz R. Kahn, and Jerome Nelson for the United States et al., and Warren Price, Jr., and John W. McConnell, Jr., for Sea-Land Service, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.